Case 1:21-cv-21312-BB Document 8 Entered on FLSD Docket 04/16/2021 Page 1 of 3




   Apr 16, 2021

                                                                 s/ Esperanza Buchhorst
Case 1:21-cv-21312-BB Document 8 Entered on FLSD Docket 04/16/2021 Page 2 of 3




   Apr 16, 2021

                                                                 s/ Esperanza Buchhorst
Case 1:21-cv-21312-BB Document 8 Entered on FLSD Docket 04/16/2021 Page 3 of 3




    Apr 16, 2021
                                                                 s/ Esperanza Buchhorst
